CONSULTING AGREEMENT







THIS CONSULTING AGREEMENT (the "Agreement") is made and entered into this 1st
day of October 2010 (the "Effective Date")




by and between




Teliphone Inc, a Canadian corporation duly organized under law and having a
place of business at 424 rue St-François-Xavier,  Montréal, Québec H2Y 2S9
CANADA




(hereinafter referred to as the “Company")




And




SeaJordan Inc. (Florida) (hereinafter referred to as the "Consultant").




WHEREAS, the Company wishes to engage the Consultant to provide the services
described herein and Consultant agrees to provide the services for the
compensation and otherwise in accordance with the terms and conditions contained
in this Agreement,




NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, accepted and agreed to, the Company and the Consultant, intending
to be legally bound, agree to the terms set forth below.




1.

TERM.  Commencing as of the Effective Date, and continuing for a period of three
(3) years (the “Term”), unless earlier terminated pursuant to Article 4 hereof,
the Consultant agrees that it will consulting services to the Company.  This
Agreement may be renewed or extended for any period as may be agreed by the
parties.




2.

DUTIES AND SERVICES.




(a)

Consultant's duties and responsibilities shall be to provide services related to
consultation in all aspects of operation and optimization the Company’s
technical operations and product development efforts (collectively, the “Duties”
or “Services”).




(b)

Consultant agrees that during the Term it will devote up to five (5) person-days
per week to his Duties.  The Consultant is free to engage such qualified
personnel it deems necessary to fulfill the duties and services provided that
any billings do not exceed 5 person-days per week. The Company will periodically
provide the Consultant with a schedule of the requested hours, responsibilities
and deliverables for the applicable period of time.  The Duties will be
scheduled on an as-needed basis.  




(c)

The Consultant represents and warrants to the Company that it is under no
contractual or other restrictions or obligations which are inconsistent with the
execution of this Agreement, or which will interfere with the performance of
his/her Duties.  Consultant represents and warrants that the execution and
performance of this Agreement will not violate any policies or procedures of any
other person or entity for which he/she performs Services concurrently with
those performed herein.




(d)

In performing the Services, Consultant shall comply, to the best of its
knowledge, with all business conduct, regulatory and health and safety
guidelines established by the Company for any governmental authority with
respect to the Company’s business.  




3.

CONSULTING FEE.




(a)

Subject to the provisions hereof, the Company shall pay Consultant a consulting
fee of twenty thousand eight hundred ($20,800) US Dollars for each month of
Services provided to the Company (the "Consulting Fee").  The Consultant shall
submit monthly, on the Company’s standard reporting form, a listing of its
hours, the Duties performed and a summary of his/her activities.  The Consulting
Fee shall be paid within fifteen (15) days of the Company’s receipt of the
report and invoice.




(b)

Consultant shall be entitled to prompt reimbursement for all pre-approved
expenses incurred in the performance of its Duties, upon submission and approval
of written statements and receipts in accordance with the then regular
procedures of the Company.




(c)

The Consultant agrees that all Services will be rendered by him/her as an
independent contractor and that this Agreement does not create an
employer-employee relationship between the Consultant and the Company.  The
Consultant shall have no right to receive any employee benefits including, but
not limited to, health and accident insurance, life insurance, sick leave and/or
vacation. Consultant agrees to pay all taxes including, self-employment taxes
due in respect of the Consulting Fee and to indemnify the Company in the event
the Company is required to pay any such taxes on behalf of the Consultant.




4.

EARLY TERMINATION OF THE TERM.

  

(a)

If the Consultant voluntarily ceases performing its Duties, unable to perform
its Duties, or is terminated for cause, then, in each instance, the Consulting
Fee shall cease and terminate as of such date. Any termination “For Cause” shall
be made in good faith by the Company’s Board of Directors.




(b)

This Agreement may be terminated without cause by either party upon not less
than thirty (30) days prior written notice by either party to the other.




(c)

Upon termination under Sections 4(a) or 4(b), neither party shall have any
further obligations under this Agreement, except for the obligations which by
their terms survive this termination as noted in Section 16 hereof.  Upon
termination and, in any case, upon the Company’s request, the Consultant shall
return immediately to the Company all Confidential Information, as hereinafter
defined, and copies thereof.




5.

RESTRICTED ACTIVITIES. During the Term and for a period of one (1) year
thereafter, Consultant will not, directly or indirectly:




(i)

solicit or request any employee of or consultant to the Company to leave the
employ of or cease consulting for the Company;




(ii)

solicit or request any employee of or consultant to the Company to join the
employ of, or begin consulting for, any individual or entity that researches,
develops, markets or sells products that compete with those of the Company;




(iii)

solicit or request any individual or entity that researches, develops, markets
or sells products that compete with those of the Company, to employ or retain as
a consultant any employee or consultant of the Company; or




(iv)

induce or attempt to induce any supplier or vendor of the Company to terminate
or breach any written or oral agreement or understanding with the Company.




6.

PROPRIETARY RIGHTS.




(a)

Definitions.  For the purposes of this Article 6, the terms set forth below
shall have the following meanings:




(i)

Concept and Ideas.  Those concepts and ideas disclosed by the Company to
Consultant or which are first developed by Consultant during the course of the
performance of Services hereunder and which relate to the Company' present, past
or prospective business activities, services, and products, all of which shall
remain the sole and exclusive property of the Company.  The Consultant shall
have no publication rights and all of the same shall belong exclusively to the
Company.  




(ii)

Confidential Information. For the purposes of this Agreement, Confidential
Information shall mean and collectively include: all information relating to the
business, plans and/or technology of the Company including, but not limited to
technical information including inventions, methods, plans, processes,
specifications, characteristics, assays, raw data, scientific preclinical or
clinical data, records, databases, formulations, clinical protocols, equipment
design, know-how, experience, and trade secrets; developmental, marketing,
sales, customer, supplier, consulting relationship information, operating,
performance, and cost information; computer programming techniques whether in
tangible or intangible form, and all record bearing media containing or
disclosing the foregoing information and techniques including, written business
plans, patents and patent applications, grant applications, notes, and
memoranda, whether in writing or presented, stored or maintained in or by
electronic, magnetic, or other means.







Notwithstanding the foregoing, the term “Confidential Information” shall not
include any information which: (a) can be demonstrated to have been in the
public domain or was publicly known or available prior to the date of the
disclosure to Consultant; (b) can be demonstrated in writing to have been
rightfully in the possession of Consultant prior to the disclosure of such
information to Consultant by the Company; (c) becomes part of the public domain
or publicly known or available by publication or otherwise, not due to any
unauthorized act or omission on the part of Consultant; or (d) is supplied to
Consultant by a third party without binder of secrecy, so long as that such
third party has no obligation to the Company or any of its affiliated companies
to maintain such information in confidence.




(b)

NonDisclosure to Third Parties.  Except as required by Consultant's Duties,
Consultant shall not, at any time now or in the future, directly or indirectly,
use, publish, disseminate or otherwise disclose any Confidential Information,
Concepts, or Ideas to any third party without the prior written consent of the
Company which consent may be denied in each instance and all of the same,
together with publication rights, shall belong exclusively to the Company.




(c)

Documents, etc.  All documents, diskettes, tapes, procedural manuals, guides,
specifications, plans, drawings, designs and similar materials, lists of
present, past or prospective customers, customer proposals, invitations to
submit proposals, price lists and data relating to the pricing of the Company'
products and services, records, notebooks and all other materials containing
Confidential Information or information about Concepts or Ideas (including all
copies and reproductions thereof), that come into Consultant's possession or
control by reason of Consultant's performance of the relationship, whether
prepared by Consultant or others: (a) are the property of the Company, (b) will
not be used by Consultant in any way other than in connection with the
performance of his/her Duties, (c) will not be provided or shown to any third
party by Consultant, (d) will not be removed from the Company's or Consultant’s
premises (except as Consultant's Duties require), and (e) at the termination
(for whatever reason), of Consultant's relationship with the Company, will be
left with, or forthwith returned by Consultant to the Company.




(d)

Patents, etc.  The Consultant agrees that the Company is and shall remain the
exclusive owner of the Confidential Information and Concepts and Ideas.  Any
interest in patents, patent applications, inventions, technological innovations,
trade names, trademarks, service marks, copyrights, copyrightable works,
developments, discoveries, designs, processes, formulas, know-how, data and
analysis, whether registrable or not ("Developments"), which Consultant, as a
result of rendering Services to the Company under this Agreement, may conceive
or develop, shall: (i) forthwith be brought to the attention of the Company by
Consultant and (ii) belong exclusively to the Company.  No license or conveyance
of any such rights to the Consultant is granted or implied under this Agreement.




(e)

Assignment.  The Consultant hereby assigns and, to the extent any such
assignment cannot be made at present, hereby agrees to assign to the Company,
without further compensation, all of its right, title and interest in and to all
Concepts, Ideas, and Developments. The Consultant will execute all documents and
perform all lawful acts which the Company considers necessary or advisable to
secure its rights hereunder and to carry out the intent of this Agreement.




7.

EQUITABLE RELIEF.  Consultant agrees that any breach of Articles 5 and 6 above
by him/her would cause irreparable damage to the Company and that, in the event
of such breach, the Company shall have, in addition to any and all remedies of
law, the right to an injunction, specific performance or other equitable relief
to prevent the violation or threatened violation of Consultant's obligations
hereunder.




8.

WAIVER.  Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or any other provision hereof.  All waivers by the Company shall be
in writing.




9.

SEVERABILITY; REFORMATION.  In case any one or more of the provisions or parts
of a provision contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement; and this Agreement shall, to the fullest extent lawful, be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provision or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible. Without limiting the foregoing, if any provision (or part of
provision) contained in this Agreement shall for any reason be held to be
excessively broad as to duration, activity or subject, it shall be construed by
limiting and reducing it, so as to be enforceable to the fullest extent
compatible with then existing applicable law.




10.

ASSIGNMENT.  The Company shall have the right to assign its rights and
obligations under this Agreement to a party which assumes the Company's
obligations hereunder.  Consultant shall not have the right to assign its rights
or obligations under this Agreement without the prior written consent of the
Company.  This Agreement shall be binding upon and inure to the benefit of the
Consultant's heirs and legal representatives in the event of death or
disability.




11.

HEADINGS.  Headings and subheadings are for convenience only and shall not be
deemed to be a part of this Agreement.




12.

AMENDMENTS.  This Agreement may be amended or modified, in whole or in part,
only by an instrument in writing signed by all parties hereto.  Any amendment,
consent, decision, waiver or other action to be made, taken or given by the
Company with respect to the Agreement shall be made, taken or given on behalf of
the Company only by authority of the Company’s Board of Directors.




13.

NOTICES.  Any notices or other communications required hereunder shall be in
writing and shall be deemed given when delivered in person or when mailed, by
certified or registered first class mail, postage prepaid, return receipt
requested, addressed to the parties at their addresses specified in the preamble
to this Agreement or to such other addresses of which a party shall have
notified the others in accordance with the provisions of this Section 13.




14.

COUNTERPARTS.  This Agreement may be executed in two or more counterparts, each
of which shall constitute an original and all of which shall be deemed a single
agreement.




15.

GOVERNING LAW.  This Agreement shall be construed in accordance with and
governed for all purposes by the laws of Quebec, Canada applicable to contracts
executed and wholly performed within such jurisdiction. Any dispute arising
hereunder shall be referred to and heard in only a court located in Montreal,
Quebec, Canada.




16.

SURVIVAL.  The provisions of Sections 5 to 9 and 15 to 16 of this Agreement
shall survive the expiration of the Term or the termination of this Agreement.
 This Agreement supersedes all prior agreements, written or oral, between the
Company and the Consultant relating to the subject matter of this Agreement.




EXECUTED, under seal, effective as of the Effective Date.







TELIPHONE INC.

SeaJordan













Per:/s/ Lawry Trevor-Deutsch

Per:/s/ Richard Kessler

Lawry Trevor-Deutsch, President

Richard Kessler

Hereunto Duly Authorized








E-1